No. 55	                     August 19, 2014	1

              IN THE SUPREME COURT OF THE
                    STATE OF OREGON

                      Pat McCORMICK
                     and Scott Dahlman,
                         Petitioners,
                              v.
                        Kate BROWN,
                      Secretary of State;
                Ted Wheeler, State Treasurer;
                  Michael Jordan, Director,
            Department of Administrative Services;
                   James Bucholz, Director,
                   Department of Revenue;
           and Debra Guzman, Local Representative,
                        Respondents.
                          (S062505)

   En Banc
   On petition to review estimate of financial impact filed
August 11, 2014; considered and under advisement August 15,
2014.
  John DiLorenzo, Jr., Davis Wright Tremaine LLP,
Portland, filed the petition and responses for petitioners.
   Matthew J. Lysne, Senior Assistant Attorney General,
Salem, filed the answering memorandum and responses for
respondents. With him on the memorandum and responses
were Ellen F. Rosenblum, Attorney General, and Anna M.
Joyce, Solicitor General.
   Per Curiam
  Second estimate of financial impact to be prepared, filed,
and certified. Appellate judgment to issue forthwith.
    Petitioners petitioned the Supreme Court to review an estimate of financial
impact, which they asserted had been prepared without complying with the nec-
essary procedures. Held: Respondents concede that the financial estimate com-
mittee did not consult with the Legislative Revenue Officer regarding indirect
costs of the measure, as is required by ORS 250.125(4).
   Second estimate of financial impact to be prepared, filed, and certified.
Appellate judgment to issue forthwith.
2	                                                 McCormick v. Brown

	          PER CURIAM
	        This matter is before the Court on a petition to
review an estimate of financial impact statement for Ballot
Measure 92 (2014) (requiring food manufacturers and
retailers to label “genetically engineered” foods as such).
Petitioners Pat McCormick and Scott Dahlman contend
that the estimate was prepared without complying with
the necessary procedures. Respondents, members of the
financial estimate committee created under ORS 250.125,
have responded and concede that the procedures were not
followed. Accordingly, we direct the preparation of a second
estimate.
	        Pursuant to ORS 250.131(1), this court has juris-
diction of petitions that assert that an estimate of finan-
cial impact was not prepared in accordance with statu-
tory procedures.1 Petitioners here assert that the financial
estimate committee did not consult with the Legislative
Revenue Officer regarding indirect costs of the measure, as
is required by statute. See ORS 250.125(4).2 Respondents
agree that the financial estimate committee did not consult
the Legislative Revenue Officer regarding indirect costs.
	       In light of respondents’ concession, we conclude that
the procedures required under ORS 250.125 and ORS 250.127
	1
     ORS 250.131 provides, in part:
 	    “(1)  Any person alleging that an estimate or statement described in ORS
 250.125 was prepared, filed or certified in violation of the procedures speci-
 fied in ORS 250.125 or 250.127 may petition the Supreme Court seeking that
 the required procedures be followed and stating the reasons the estimate or
 statement filed with the court does not satisfy the required procedures. A
 petition is not allowed concerning the contents of the estimate or statement
 or whether an estimate or statement should be prepared.”
	2
     ORS 250.125(4) provides:
 	 “For a state measure for which an estimate is required to be prepared
 under subsection (1) of this section, the financial estimate committee shall
 consult with the Legislative Revenue Officer to determine if the measure has
 potentially significant indirect economic or fiscal effects. If the committee
 determines that the indirect economic or fiscal effects of the measure are sig-
 nificant and can be estimated, the Legislative Revenue Officer shall prepare
 on behalf of the committee an impartial estimate of the indirect economic
 or fiscal effects of the measure. The Legislative Revenue Officer shall use
 the best available economic models and data to produce the estimate. The
 financial estimate committee shall incorporate relevant parts of the estimate
 prepared by the Legislative Revenue Officer into the estimate prepared by
 the committee under subsection (1) of this section.”
Cite as 356 Or 1 (2014)	3

were not satisfied. Accordingly, we order that a second esti-
mate be prepared, filed, and certified in accordance with the
relevant statutes. See ORS 250.131(3).3
	        Second estimate of financial impact to be prepared,
filed, and certified. Appellate judgment to issue forthwith.




	3
       ORS 250.131(3) provides:
   	    “If the court determines that the procedures described in ORS 250.125
   and 250.127 were not satisfied, the court shall order the preparation of a sec-
   ond estimate or statement, to be prepared, filed and certified as provided in
   ORS 250.125 and 250.127 except that:
   	    “(a)  The financial estimate committee created under ORS 250.125 shall
   prepare and file with the Secretary of State an estimate or statement not
   later than two days following the decision of the court;
   	    “(b)  A hearing shall be held within two days after the estimate or state-
   ment is filed; and
   	    “(c)  An estimate or statement shall be certified not later than seven days
   after the decision of the court. The procedures under which the second esti-
   mate or statement is filed and certified may not be appealed.”